DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 14-26 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Interpretation
Claims 14-15: For the purpose of examination, the limitation “a material stream comprising C3 to C5 hydrocarbons” is interpreted as a material stream comprising molecules of at least one hydrocarbon having 3, 4, or 5 carbon atoms.
Claims 15 (line 7), 19 (lines 1 and 4), and 21 (line 2): The limitation “vaporization” is interpreted to be in reference to the entire step (a) at in claim 15, lines 3-7, i.e., a step of obtaining a partially vaporized material via any of the three alternative steps.
Claim 16 recites “the vaporized part of the material stream” at line 2. The limitation is interpreted to be in reference to “part of a material stream comprising liquid C3 to C5 hydrocarbons” being vaporized, as recited at line 3, and not “the partially vaporized material stream” at line 8.

Claim Objections
Claims 14-15, 18-20, 23-24, and 26 are objected to because of the following informalities.
Claim 14: Applicant is suggested to amend claim 14 to positively recite an active process step that would achieve the objective recited in the preamble, i.e., removing dienes from a 
Claim 14, line 4: The limitation “the reactor inlet” lacks antecedent basis and, thus, should read “[[the]] a reactor inlet.” 
Claim 14, lines 7-8: The limitation “in the range of” should read “in [[the]] a range of.”
Claim 15. The limitations “part of a material stream” at lines 3 and 5 each should read “a part of a material stream.”
Claim 15 recites “supplying the partially vaporized material stream comprising C3 to C5 hydrocarbons to a reaction step comprising a hydrogenation catalyst” at lines 8-9. Since “a reaction step” is not a thing/place and cannot contain a catalyst, Applicant is suggested to amend the limitation “a reaction step” to read “a reaction zone.” 
Claim 15: Applicant is suggested to amend claim 15 to positively recite a limitation in the claim body which relates to “removing dienes,” recited in the preamble, for clarity purposes. For example, claim 15 can be amended to include, e.g., after “hydrocarbons” at line 11, the following limitation: “to obtain a hydrogenated partially vaporized material stream comprising C3 to C5 hydrocarbons, wherein the hydrogenated partially vaporized material stream contains a reduced amount of dienes, relative to the partially vaporized material stream.”
Claim 15 recites “separating the gas phase and liquid phase and withdrawing the liquid phase as a product stream.” The expression “in the -[solid/liquid/gas] phase” is ordinarily understood as indicating the form or state in which a particular matter exists. Additionally, it appears that the separation is conducted to separate the hydrogenated stream into a gas stream and a liquid stream.  For clarity purposes, Applicant is suggested to amend the limitation to read as follows: “separating the hydrogenated partially vaporized material stream into a gas phase stream and a liquid phase stream and withdrawing the liquid phase stream as a product stream.”
Claim 18, line 2: The limitation “the catalyst bed” lacks antecedent basis and should read “[[the]] a catalyst bed.”
Claim 19, line 1: Applicant is suggested to amend the limitation “vaporization” to read “the vaporization.”
Claim 19, line 4: Applicant is suggested to amend the limitation “mixing this again with the second of the two streams after vaporization” to read “mixing the vaporized stream of the two streams with the remaining stream of the two streams 
Claim 20: The limitations “elevated pressure” at line 2 and “lower pressure” at line 3 should read “an elevated pressure” and “a lower pressure,” respectively.
Claim 21: The limitation “the result” lacks antecedent basis and should read “[[the]] a result.” 
	Claim 23, line 1: The limitation “the product stream” lacks antecedent basis and should read “[[the]] a product stream.” 
	Claim 24, line 1: The limitation “the C3 to C5 alkene” should read “the C3 to C5 alkenes” to be consistent with claim 22. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is considered indefinite because:
(i) it is unclear what “a liquid one” at line 4 refers to; and
(ii) there is insufficient antecedent basis for “the partially vaporized material stream comprising C3 to C5 hydrocarbons” at line 8 and it is unclear whether the limitation refers to a treated stream resulting from any of the three alternative steps at lines 3-7, or just the first alternative step, i.e., “vaporizing part of a material stream” at line 3. 
With regard to (i), the instant specification appears to suggest that “a liquid one” is in reference to a liquid material stream comprising C3 to C5 hydrocarbons (Spec., pg. 3, lines 25-28). With regard to (ii), the instant specification discloses that any of the three alternative treating steps can be conducted to obtain a treated stream containing 2-50 mol% hydrocarbons in the gas phase, which is subsequently subjected to hydrogenation (Spec., pg. 3, lines 25-36). Therefore, the claimed “partially vaporized material stream comprising C3 to C5 hydrocarbons” appears to refer to the treated stream generated from any of the three alterative treating steps. 
For the purpose of examination, the limitations at lines 3-11, i.e. steps (a), is interpreted as follows:
(a)	obtaining a partially vaporized material stream comprising C3 to C5 hydrocarbons by (i) vaporizing a part of a material stream comprising liquid C3 to C5 hydrocarbons, (ii) mixing a gaseous material stream comprising C3 to C5 hydrocarbons and a liquid [[one]] material stream comprising C3 to C5 hydrocarbons, or (iii) condensing a part of a material stream comprising gaseous C3 to C5 hydrocarbons, wherein 2 to 50 mol% of the partially vaporized material stream comprising C3 to C5 hydrocarbons is present in the gas phase 
	
Claims 16-21, and 26 are also rejected by virtue of their dependency upon claim 15.
	
	Claim 18 is considered indefinite because it is unclear whether “the material stream comprising C3 to C5 hydrocarbons” at line 4 is in reference to “a material stream” in claim 15 at line 1 (in the preamble), line 3 (where the stream is vaporized), or line 5 (where the stream is condensed). Since the limitation refers to a stream entering the reactor, the limitation “the material stream comprising C3 to C5 hydrocarbons” is interpreted as “the partially vaporized material stream comprising C3 to C5 hydrocarbons.”

Claim 20 recites “the material stream comprising C3 to C5 hydrocarbons is heated at elevated pressured and then depressurized in the reactor, which is operated at lower pressure.” It is unclear whether “the material stream” is in reference to “a material stream” in claim 15 at line 1 (in the preamble), line 3 (where the stream is vaporized), or line 5 (where the stream is condensed). For the purpose of examination, the limitation at issue is interpreted such that the heating of “the material stream comprising C3 to C5 hydrocarbons” at an elevated pressure, followed by depressurization, only applies to the step of vaporizing part of the material stream, i.e., the first alternative vaporization method, (Spec., pg. 5, lines 26-35).
	In addition, it is unclear whether the heating of the material stream at elevated stream and depressurization take place in the same reactor/unit, or in separate units. For the purpose of examination, the claimed limitation in claim 20 is interpreted such that the heating of the material stream at elevated pressure is conducted before its entry to the reactor where the depressurization takes place, as suggested in the instant specification (Spec., pg. 5, lines 26-35). 

	Claim 21 is considered indefinite because:
	(i) it is unclear what applicant intended to cover by the recitation of “a separate reactor,” e.g. whether it was intended to be distinguished from other units/steps.
(ii) it is unclear whether “the reactor” at line 3 is in reference to “a separate reactor” at lines 1-2; otherwise, it would lack antecedent basis; 
	(iii) it is unclear what “a further part” at line 3 was intended to mean; and
	(iv) it is unclear whether “the material stream comprising C3 to C5 hydrocarbons” at line 4 is in reference to “a material stream” in claim 15 at line 1 (in the preamble), line 3 (where the stream is vaporized), or line 5 (where the stream is condensed).
	The specification appears to disclose that the limitations recited in claim 21 are directed to an embodiment where (I) the vaporization of step (a) is conducted in a separate evaporator from a reactor unit rather than using an apparatus (e.g., a single unit) comprising both a vaporization part and a reaction part (i.e., an embodiment which appears to be claimed in claim 18), and (II) a further part of the material stream comprising C3 to C5 hydrocarbons is additionally vaporized after it enters the reactor (Spec., pg. 7, lines 14-28). Additionally, since the limitation “the material stream comprising C3 to C5 hydrocarbons” at line 4 refers to the stream entering the reactor, said limitation is interpreted as “the partially vaporized material stream comprising C3 to C5 hydrocarbons.” For the purpose of examination, claim 21 is construed as follows: 
	The process according to claim 15, wherein the vaporization in step (a) and the reaction step in step (b) are conducted in separate units partially vaporized material stream comprising C3 to C5 hydrocarbons into [[the]] a reactor, a further part of the partially vaporized material stream vaporizessuch that, after entry of the partially vaporized material 3 to C5 hydrocarbons into the reactor, 2 to 50 moI% of the partially vaporized material stream comprising C3 to C5 hydrocarbons is present in the gas phase.
	
Claim 25 recites “less than 1000 ppm” but is considered indefinite for not specifying the basis of “ppm,” e.g., weight, mol, or volume. For the purpose of examination, a prior art teaching a C3-C5 material stream containing less than 1000 ppm based on any of weight, mole, or volume is considered to meet the claimed limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 14 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Puls et al. (US Pat. 4,260,840; hereinafter “Puls”). 
	Regarding claim 14, Puls discloses a process for removing butadiene from a C4 fraction by selective hydrogenation in the presence of a hydrogenation catalyst at operating temperature and pressure conditions (Abstract; col. 4, lines 1-10). 
	Puls does not explicitly disclose that the reaction pressure and the reaction temperature at the reactor inlet are regulated such that the reaction pressure at the reactor inlet does not deviate by more than 0.01 bar from the specified reaction pressure and the reaction temperature at the reactor inlet does not deviate by more than 0.1ºC from the specified reaction temperature. 
However, Puls does disclose examples in which the hydrogenation reaction operates at a constant temperature and a constant pressure (Examples 1-5). Therefore, before the effective filing date of the instant application, it would have been obvious for one skilled in the art to control the pressure and the temperature conditions at the reactor inlet such that the pressure and temperature would not deviate by more than 0.01 bar and more than 0.1 ºC from the specified conditions, since Puls teaches the pressure and temperature conditions are maintained to be constant (i.e. having no deviations).
Puls does not explicitly disclose that hydrogen is added in a proportion of 2-20 moles per mole of diene present in the material stream.
However, Puls does disclose an example (Example 2) in which the amount of added hydrogen exceeded the theoretical (stoichiometric) amount needed to convert the butadiene by approximately 100%, which is equivalent to about 2 moles H2 per mole of butadiene (col. 8, lines 15-20). Thus, Puls is interpreted to suggest that the workable hydrogen amounts include 2 

Regarding claims 22 and 24, Puls discloses an example (Example 4) in which the feed contained 99 wt% butene-1, i.e., but-1-ene (col. 10, lines 36-52). 

	Regarding claim 23, Puls discloses an example (Example 4) which produced a product stream comprising 99.62 wt% butenes (col. 10, lines 36-52). 

	Regarding claim 25, Puls teaches that the hydrocarbon feed may contain butadiene in the amount of 0.05 to 6 wt%, i.e., 500-60,000 ppmw (col. 4, lines 18-21). The claimed range of “less than 1000 ppm” overlaps the range taught by Puls and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05. 

Claims 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Puls (US Pat. 4,260,840), in view of Almering et al. (US Pub. 2010/0228063 A1; hereinafter “Almering”).
Regarding claim 15, Puls discloses a process for removing butadiene from a C4 fraction by selective hydrogenation in the presence of a hydrogenation catalyst at operating temperature and pressure conditions (Abstract; col. 4, lines 1-10). 
With regard to the claimed step (b), Puls discloses supplying a hydrocarbon stream containing butene-1 (i.e. a C4 hydrocarbon) in a mixed vapor-liquid phase and a hydrogen stream to a reactor comprising a hydrogenation catalyst (col. 4, lines 1-10; col. 10, lines 36-43). Although Puls does not explicitly disclose that hydrogen is added in a proportion of 2-20 moles 2 per mole of butadiene (col. 8, lines 15-20). Thus, Puls is interpreted to suggest that the workable hydrogen amounts include 2 moles per mole of diene in the feed stream, which meets the claimed range of 2-20 mols per mole of diene.
With regard to the claimed step (a), Puls is silent as to how the mixed vapor-liquid phase hydrocarbon stream is obtained and, thus, the reference fails to explicitly disclose that the hydrocarbon stream in the mixed phase is obtained by (i) vaporizing a part of a material stream comprising liquid C3-C5 hydrocarbons, (ii) mixing a gaseous material stream comprising C3 to C5 hydrocarbons and a liquid material stream comprising C3 to C5 hydrocarbons, or (iii) condensing a part of a material stream comprising gaseous C3 to C5 hydrocarbons, wherein 2 to 50 mol% of the hydrocarbon stream is present in the gas phase. 
However, it should be noted that Puls does not specify the source of the mixed phase hydrocarbon stream and, thus, the reference is interpreted as being open to any method of obtaining said mixed phase hydrocarbon stream. Furthermore, one skilled in the art would reasonably expect the partially vaporized materials stream to have the same composition regardless of whether it was obtained by method (i), (ii), or (iii), and Applicant has not shown criticality or unexpected results of these steps. Therefore, the three alternative methods (i), (ii), and (ii) are considered obvious variants of obtaining a hydrogenation feed stream and are not considered inventive in the context of selective hydrogenation processes, absent any showing of criticality. 
With regard to the 2-50 mol% of the partially vaporized material stream being in the gas phase, Puls teaches that the mix phase operation contributes to obtaining high selectivity and minimizes temperature rise in the reaction (col. 5, lines 3-27). Therefore, the ratio of gas/liquid in the hydrocarbon stream is considered a result-effective- variable. Therefore, it would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Alternatively, the term “mixed vapor-liquid phase” reasonably refers to a stream comprising greater than 0 mol% and less than 100 mol% gas phase, which would render obvious the claimed range of 2-50 mol%, absent any showing of criticality. 
With regard to the claimed step (c), Puls does not explicitly disclose separating a gas phase stream and a liquid phase stream from the hydrogenated stream. 
However, Almering, which discloses a process for selectively hydrogenating diolefins in a hydrocarbon fraction, teaches condensing a hydrogenated stream (Fig. 1, 16) to obtain a fraction containing hydrogen (20), i.e. a gas phase stream, and a fraction containing heavy components such as C4+ hydrocarbons, i.e., a liquid phase stream ([0034]). 
Therefore, before the effective filing date of the instant application, it would have been obvious to separate the hydrogenated stream into a gas phase stream and a liquid phase stream, wherein the liquid phase stream is recovered as a product stream, because (i) since butene-1 is the target product in the selective hydrogenation process of Puls and the hydrogenated stream contains hydrogen, one would have been motivated to conduct a known hydrogen removal step to obtain a hydrogen-depleted product stream containing purified butene-1, (ii) Almering teaches a method for separating hydrogen from hydrocarbons, and (iii) this involves application of a known separation technique for separating hydrogen from C4+ hydrocarbons to obtain a desired end product.  

	Regarding claim 18, Puls does not explicitly disclose that the partially vaporized material stream is obtained in an apparatus having a vaporization part and a reaction part 3 to C5 hydrocarbons is vaporized to an extent than 2 to 50 mol% of the material stream is present in the gas phase. However, the recited method of obtaining a partially vaporized material stream is prima facie obvious because (i) as discussed above, it would have been obvious to one of ordinary skill in the art to have optimized the gas/liquid ratio in the mixed phase hydrocarbon stream and arrive at the claimed range of 2-50 mol% in the gas phase, absent evidence of criticality or an unexpected result, (ii) one skilled in the art would reasonably expect the partially vaporized materials stream to have the same composition regardless of whether it was obtained in a single apparatus containing a vaporization part and a reaction part or in multiple units where vaporization and reaction are conducted in separate units, and (iii) the claimed limitation is considered an obvious variant of obtaining a mixed phase stream in Puls, absent any showing of criticality. 

	Regarding claims 19-20, Puls does not explicitly disclose that the partially vaporized material stream is obtained by (a) splitting the material stream comprising C3 to C5 hydrocarbons into two stream, completely vaporizing one of the two stream, and mixing the vaporized stream with the remaining stream (claim 19), or (b) heating the material stream at an elevated pressure followed by depressurization in the reactor. However, the recited methods of obtaining a partially vaporized material stream are prima facie obvious because (i) one skilled in the art would reasonably expect the partially vaporized material stream to have the same composition regardless of the method used for obtaining said partially vaporized material stream, and (ii) these steps are considered obvious variants of a step of obtaining a mixed phase stream disclosed in Puls, absent any showing of criticality.

Regarding claim 21, Puls does not explicitly disclose that the partially vaporized material stream is obtained in a vaporization unit, separate from a reactor unit, wherein a further part of the partially vaporized material stream comprising C3 to C5 hydrocarbons is vaporized to an extent than 2 to 50 mol% of the partially vaporized material stream is present in the gas phase. However, the recited method of obtaining a partially vaporized material stream are prima facie obvious because (i) one skilled in the art would reasonably expect the partially vaporized materials stream to have the same composition regardless of whether it was obtained in a vaporization unit, located separately from a reactor, and (ii) the claimed limitation is considered an obvious variant of obtaining a mixed phase stream in Puls, absent any showing of criticality.
	With regard to the vaporization of a further part of the partially vaporized material stream after its entry to the reactor, Puls teaches that the hydrogenation is operated under temperature and pressure conditions that would maintain the hydrocarbons in a mixed vapor-liquid phase (col. 4, lines 8-10). Therefore, Puls reasonably suggests that at least a part of the feed stream (i.e. the claimed partially vaporized material stream) may vaporize upon its entry to the reaction zone, when needed, in order to maintain the vapor-liquid phase at the desirable gas/liquid ratio. As discussed above, it would have been obvious to one of ordinary skill in the art to have optimized the gas/liquid ratio in the mixed phase hydrocarbon stream and arrive at the claimed range of 2-50 mol% in the gas phase, absent evidence of criticality or an unexpected result.
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Puls (US Pat. 4,260,840), as applied to claim 15, and further in view of Hill et al. (US Pub. 2009/0030250 A1; hereinafter “Hill”).
	Regarding claims 16-17, while Puls teaches adding hydrogen to the reactor, the reference does not explicitly teach introducing an inert gas to adjust the amount of the vaporized part of the material stream comprising C3 to C5 hydrocarbons.

	Therefore, before the effective filing date of the instant application, it would have been obvious to add an inert gas, such as nitrogen, methane, carbon dioxide, and/or noble gases, to the reactor, because (i) while Puls discloses workable amounts of hydrogen (H2) relative to the hydrocarbon to be purified (e.g., butene-1) or the impurities (e.g., butadiene) (col. 3, lines 57-61; col. 7, lines 8-11), the reference is silent on the composition of the hydrogen feed stream, i.e., whether it is pure (100%) or diluted hydrogen, (ii) the use of a hydrogen stream comprising hydrogen gas and an inert gas is a known method of providing hydrogen gas in selective hydrogenation process, as suggested by Hill, and (iii) this involves application of a known technique to feed hydrogen reagent to a selective hydrogenation process to yield predictable result. Since the partial pressure of the inert gas will be added to the total pressure of the gas phase, the addition of inert gas is expected to change/adjust the relative amount of the vaporized part (the gas fraction) of the feed stream in the reaction. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Puls (US Pat. 4,260,840), and in view of Almering et al. (US Pub. 2010/0228063 A1), as applied to claim 15, and further in view of Gewartowski (US Pat. 4,190,520).
Regarding claim 26, Almering further teaches the condensation of the hydrogenated stream (Fig. 1, 16) to recover hydrogen (20) from heavy components, such as C4+ hydrocarbons, conducted by cooling ([0034]). 
Puls, in view of Almering, does not explicitly disclose that the gas phase stream obtained from the hydrogenated stream is further separated by cooling and condensation to obtain butene which is recovered as additional purified butene product.

Therefore, before the effective filing date of the instant application, it would have been obvious to first pass the hydrogenated stream to a vapor-liquid separation, as suggested by Gewartowski, to obtain a gas phase stream comprising butene and hydrogen and a liquid phase stream comprising butene, and then subject the gas phase stream to the condensation step of Almering to further separate hydrogen from the residual butene, because (i) the hydrogenated stream resulting from the selective hydrogenation in Puls is already in a mixed phase, (ii) conducting a vapor-liquid separation, which does not require cooling, would efficiently remove butene in the liquid phase from the mixed phase hydrogenated stream, thereby reducing the amount of the gas stream to be subsequently sent to the condensation step, which does require cooling, and (iii) this involves application of a known separation technique to improve a product recovery/separation step by reducing the workload of the condensation step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772